Citation Nr: 0603147	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-32 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in August 1984 after 
completing more than 22 years of active military service. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that continued a 40 percent evaluation for the 
veteran's degenerative disc disease of the lumbar spine.  He 
continued the appeal after a RO rating decision in April 2002 
granted a 60 percent evaluation from March 2000.  

The veteran and other witnesses testified at a Board hearing 
held at the RO in June 2005.  A transcript (T) of the hearing 
has been associated with the claims file.  The attention of 
the RO is directed to the veteran's hearing testimony that 
raises the issue of service connection for a kidney disorder 
as a result of pain medication prescribed for his lumbar 
spine disability (T 3).  This matter is not before the Board, 
and its being referred to the RO for further consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Prior or September 23, 2002, the veteran's degenerative 
disc disease of the lumbar spine was manifested by pronounced 
intervertebral disc syndrome (IVDS).

2.  From September 23, 2002, degenerative disc disease is 
manifested by IVDS symptoms of forward flexion limited to 
less than 35 degrees, intermittent radicular symptoms of the 
right lower extremity with diffusely decreased pinprick 
sensation and evidence of increased pain, fatigue, weakness 
and incoordination with repetitive use.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(effective prior to and as amended effective September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003, adding Diagnostic Codes 5235 to 5243), 
4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to an increased evaluation for 
degenerative disc disease.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2001 and April 2002 rating decisions, the August 2003 
statement of the case (SOC), and the November 2004, April 
2005 and July 2005 supplemental statements of the case (SSOC) 
apprised the veteran of the information and evidence needed 
to substantiate his claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, the RO issued letters in January 2001, 
June 2003 and January 2005 that informed him of the 
provisions of the VCAA and advised him to identify any 
evidence in support of his claim that had not been obtained.  
These letters taken together emphasized relevant evidence and 
invited the veteran to provide any evidence or information he 
had pertaining to the claim.  He also received additional 
assistance regarding the evidence needed to substantiate this 
claim in a separate development letter the RO issued in 
January 2005.  

Collectively, the correspondence mentioned above advised him 
of the evidence he needed to submit to show that he was 
entitled to an increased rating for his disability of the 
lumbar spine.  The VCAA-directed correspondence informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication of the claim and as a result the timing of the 
notice does comply with the Pelegrini requirements.  Although 
the comprehensive VCAA notice was not issued until after the 
initial unfavorable decision in May 2001, the decision in 
Pelegrini allows the Board to find that the timing defect was 
nothing more than harmless error and as such not prejudicial 
to the claimant.  As explained below the Board concludes that 
the applicable notice and duty to assist requirements have 
been substantially met in this case.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety, as noted previously, provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The January 2005 letter had a specific 
reference on page 2 that invited the veteran to submit any 
evidence he possessed that pertained to his claim, or advise 
the RO of any evidence or information he thought would 
support his claim, which essentially complies with the fourth 
content element. 

Essentially, the VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial adverse determination is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) noting the 
factors of essential fairness of the adjudication and whether 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.  The 
record shows that the RO completed extensive development of 
the claim and sought the veteran's participation through its 
duty to assist correspondence.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his lumbar spine disability, and in development of the claim 
the record has been supplemented with a substantial record of 
treatment from the VA and other providers.  The veteran also 
testified regarding his disability at a Board hearing and he 
did not indicate then or elsewhere that there were 
outstanding records from any source, including the Social 
Security Administration, that were relevant to the issue on 
appeal.  Thus, the Board finds the development is adequate 
when considered in its entirety.  The duty to assist having 
been satisfied, the Board will turn to a discussion of the 
issue on the merits.

Analysis

Initially, the Board observes that the veteran's 100 percent 
evaluation based on individual unemployability, in effect 
from June 2000, does not preclude consideration of a higher 
schedular evaluation for degenerative disc disease of the 
lumbar spine.  See VAOPGCPREC 6-99.  

In summary, pursuant to a February 1992 rating decision the 
RO assigned a 40 percent evaluation under Diagnostic Code 
5295 from October 1991 for degenerative joint disease L4-L5, 
L5-S1, with S1 nerve root irritation.  A rating decision in 
August 1997 on another issue added Diagnostic Code 5293 to 
the rating scheme.  The next pertinent communication was the 
claim for increase the RO received in August 2000.  

As the veteran's claim on which this appeal is based was 
pending prior to September 2002, his claim requires a review 
of both versions of the rating criteria for IVDS, which 
changed in September 2002, and for the spine, which were 
addressed in changes effective in September 2003 and are 
relevant to the rating scheme for IVDS.  Where, as here, the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 38 
U.S.C.A. § 5110(g) (West 2002).  DeSousa v Gober, 10 Vet. 
App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  The newly published 
criteria for the spine and IVDS offer substantive revision 
and are seen as more favorable to the appellant than the 
rating provisions previously in effect, and thus choosing 
between the versions is a material consideration here.  
Bernard v. Brown, 4 Vet. App. 384 (1993), see also VAOPGCPREC 
3-00.  

Deleted were comparative terms such as "pronounced" and 
"severe" that existed in the former criteria for IVDS, and 
with regard to the spine adding objective and quantifiable 
criteria, primarily limitation of motion in specific or 
combined degrees of motion for the spine to permit more 
consistent evaluation.  However, the revised criteria cannot 
be applied earlier than their effective date, which in this 
case is in late September 2002 for IVDS and late in September 
2003 for the spine criteria.  
The latter would only apply to a brief portion of the appeal 
period.  Bernard, supra. and VAOPGCPREC 3-00.  

The Board relies on the criteria for IVDS for the disability 
evaluation since it is the  rating scheme that offers the 
highest evaluation for the manifestations reported on the 
examinations relevant to this claim.  Furthermore, the RO 
relied on the IVDS criteria in raising the evaluation to 60 
percent, and the rating scheme for IVDS incorporates the 
rating scheme for the spine and neurologic disorders as an 
alternative to an evaluation based on incapacitating 
episodes.  The examination reports and outpatient records 
viewed together contain sufficient information to support the 
use of IVDS criteria.

As a result of the RO rating decision in April 2002, the 
veteran's degenerative disc disease of the lumbar spine is 
rated as 60 percent disabling throughout the period covered 
in this appeal.  For the period prior to the September 2002 
revisions to the IDVS rating scheme, the 60 percent 
evaluation is the maximum rating allowed under Diagnostic 
Code 5293 and a rating in excess of 60 percent is not 
warranted during that period under any other potentially 
applicable diagnostic code.  For example, because there is no 
medical evidence referring to complete bony fixation 
(ankylosis) or paralyzing residuals of vertebral fracture in 
the November 2000 VA examination or contemporaneous 
outpatient reports through early 2002, a schedular 100 
percent rating under either 38 C.F.R. §§ 4.71a, Diagnostic  
Code 5285 or Diagnostic Code 5286 is not warranted.  The 
rating scheme for ankylosis of the lumbar spine, limitation 
of motion of the lumbar spine or lumbosacral strain did not 
provide a higher rating than 60 percent.  See Diagnostic 
Codes 5289, 5292 and 5295 (2001).  The 60 percent rating 
contemplated pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

The revised rating scheme effective on September 23, 2002, 
provides that IVDS is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note (1): 
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury.  Where less than the maximum 
evaluation under Diagnostic Code 5293 is based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.

Here, the 60 percent evaluation provided for incapacitating 
episodes is not the more plausible alternative evaluation for 
IVDS.  From the standpoint of a higher evaluation, presumably 
a higher combined schedular evaluation if the revised rating 
scheme is given a logical reading, the Board notes that prior 
to January 2003 the veteran has a combined evaluation of 90 
percent based upon the 70 percent evaluation for post-
traumatic stress disorder (PTSD) and the 60 percent 
evaluation for IVDS.  To apply the alternative rating scheme 
based upon chronic orthopedic and neurologic manifestations 
would require that the combined rating for orthopedic and 
neurologic manifestations, at a minimum, exceed the 
evaluation for incapacitating episodes and then provide a 
higher rating overall when combined with all other ratings.  
Furthermore, as defined, chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms are present constantly, or nearly so.  There is no 
doubt regarding the presence of orthopedic symptoms.

The Board observes that for this period, prior to September 
2003, when the rating scheme for the spine was revised 
further, the most appropriate orthopedic diagnostic code 
would be Diagnostic Code 5292, which provided a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine based upon the demonstrable limitation of motion 
examiners reported in November 2000 and July 2003 and the 
recurring report of chronic low back pain.  Neurologically, 
the situation is more problematic from the standpoint of 
persistent symptoms, but the sciatic nerve would be the most 
appropriate neurologic diagnostic code and it offers the 
highest incremental ratings.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, providing ratings from 10 to 80 percent 
based upon the degree of incomplete paralysis or the presence 
of complete paralysis for the highest incremental rating.  
Here, the record shows no radicular pain being reported in 
October 1999, and little to no radicular pain in either lower 
extremity noted in June 2000.  

A VA examiner in November 2000 found no atrophy, 5/5 
strength, no gross sensory deficit and only absent S-1 
reflexes bilateral in describing neurologic findings.  
Subsequent outpatient reports show, in January 2001, right 
leg radicular symptoms at times being noted.  A 
neurodiagnostic assessment in May 2001 was interpreted as 
showing no electrodiagnostic evidence of right lumbosacral 
radiculopathy and at that time he did not produce symptoms 
with heel and toe walking, he had 5/5 motor strength and 
sensory deficit to light touch only in the right lateral 
calf.  Subsequent reports through early 2002 note decreased 
sensation in the right lower extremity.  The VA examiner in 
July 2003 noted right buttock pain with no atrophy or 
fasciculations in the legs, no sciatic notch pain and no 
evidence of any incontinence.  The examiner's assessment was 
degenerative disc disease and facet compromise, as described, 
with right buttock radiculopathy.  

Thus, this disability picture overall presents at best a 
sensory deficit in the right lower extremity that is not more 
than moderate, and objectively no more than mild in the left 
lower extremity in view of the intermittent symptoms on the 
left and the limited sensory deficit on the right, which 
appears to be persistent.  Accepting without further 
discussion that the record demonstrated bilateral sciatic 
involvement, the intermittent sensory deficit on the left 
would be no more than mild and as such the 10 percent rating 
would be the most appropriate.  The persistence of the right 
lower extremity sensory complaint in more recent reports 
would support a 20 percent evaluation that recognizes 
moderate incomplete paralysis.  Since sciatic neuritis is not 
diagnosed the rating could not be more than moderate for a 
wholly sensory deficit.  See 38 C.F.R. §§ 4.123, 4.124a.  
However, when these orthopedic and neurologic ratings for 
IVDS are combined with the veteran's other ratings as 
provided in the rating scheme, there is no benefit to the 
veteran in the overall rating on a schedular basis with 
application of the bilateral factor.  See 38 C.F.R. § 4.25 
providing the individual ratings 70, 31 (20 and 10 under 
Diagnostic Code 8520 with the bilateral factor) 40 and 10 for 
tinnitus from January 2003 combine to 88 which is rounded up 
to 90 and equals the current combined evaluation based on 
individual ratings of 70, 60 and 10 percent.  

However, the criteria for rating disabilities of the spine 
were revised again, effective September 26, 2003, to provide 
that an evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.  As this has not been shown as 
noted by  the range of motion findings from the March 2005 
and previous VA examinations or more contemporaneous private 
physical therapy reports, a rating in excess of 60 percent is 
not warranted under the old or revised regulations.  The 40 
percent evaluation is the highest available for limitation of 
motion and it is supported with the limitation of forward 
flexion of the lumbar spine demonstrated on the March 2005 
examination and other contemporaneous reports.  The examiner 
stated the veteran did not have incapacitating episodes or 
more than intermittent right-side radicular symptoms, and 
neurologically the veteran had diffuse decreased pinprick 
sensation in the right lower extremity.  He demonstrated no 
limp or spasm, although he did manifest increased pain with 
repetitive range of motion testing and he had evidence of 
fatigue, weakness and lack of endurance following repetitive 
use.  Furthermore, a VA neurodiagnostic assessment in March 
2005 was interpreted as showing no electrodiagnostic evidence 
of lumbar radiculopathy in the right lower extremity.  A 
companion clinical evaluation showed demonstrably limited 
forward flexion of the lumbar spine.  The recent military 
physical therapy reports from late in 2004 and early in 2005 
noted he complained of numbness but not radiculopathy 
symptoms and that he had a minimal range of motion of his 
back secondary to pain that was induced with ambulation.  

Thus the orthopedic and neurologic manifestations warrant no 
increase in the 60 percent evaluation reported previously in 
view of the consistency in the reported manifestations.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where, as in the 
present case, such current findings are adequate and relevant 
to the rating issue.  See Powell v. West, 13 Vet. App. 31 
(1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
veteran's hearing testimony was consistent with information 
in the treatment records, noting his complaint of no relief 
from his medication and a belief the disability was getting 
worse (T 6, 10).  He testified that he could not sit for any 
length of time and that he had back pain with any activity.  
It was noted that after activity, such as cutting the grass, 
he would require rest to obtain pain relief (T 8-10), which 
suggests he is capable of appreciable activity.

Although the recent VA examination did address additional 
functional loss due to pain, the veteran is assigned the 
maximum schedular evaluation permitted under the Diagnostic 
Code for IVDS, thereby precluding an increased evaluation 
under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although 
persistent pain is acknowledged in the record, consideration 
of functional loss due to pain is not required when, as here, 
the current rating is the maximum disability rating available 
for under the pertinent Diagnostic Code.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Thus in light of the record, the Board concludes that a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  The benefit of the doubt rule is inapplicable where 
as here the evidence clearly preponderates against an 
increased schedular evaluation.  38 U.S.C.A. § 5107; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the low back has 
required frequent hospitalization, or that that it markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  The veteran 
currently receives an individual unemployability benefits 
based on his service-connected disabilities, which recognizes 
interference with employment.  Furthermore, the percentage 
evaluation he receives for his lumbar spine disability 
recognizes a substantial impairment of the low back.  

Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

Entitlement to disability evaluation in excess of 60 percent 
for degenerative disc disease of the lumbar spine is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


